Citation Nr: 0732864	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-38 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has diabetes mellitus due to 
exposure to herbicides (Agent Orange).  His medical records 
establish a current diagnosis of diabetes mellitus, type II, 
many years after service.  In general, VA regulations allow 
for presumptive service connection for type II diabetes 
mellitus for veteran's who are presumed to have been exposed 
to Agent Orange while serving in the Republic of Vietnam 
beginning on January 9, 1962 and ending on May 7, 1975.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

In this case, the veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to Agent Orange during the period from September 1972 
to March 1973 while working on "Project Transition" in the 
entomology department at Fort Hood, Texas where he sprayed 
homes, buildings and fields to control pests.  He also thinks 
that exposure may have occurred between December 1970 to 
December 1971 when he served in South Korea.  

Initially, the Board observes that the Department of Defense 
has confirmed that Agent Orange was used in Korea from April 
1968 through July 1969 along the DMZ; however, this was prior 
to the veteran's entry into active service.  Therefore, the 
record does not support the veteran's contention that he was 
exposed to Agent Orange in Korea.  

In regards to his claim of exposure while working on 
"Project Transition" at Fort Hood, the Board feels that 
records pertaining to any pesticides used in such capacity 
should be obtained.  

The Board also notes that during his January 2007 hearing the 
veteran reported that in 2005 VA physicians told him that his 
diabetes was related to the chemicals that he was spraying.  
See hearing transcript, page 4.  The veteran should be asked 
to fully identify these physicians and, more importantly, the 
facilities where they work.  

The Board further notes that the veteran has not been 
afforded a VA examination in conjunction with his service 
connection claim.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for diabetes mellitus since 
service.  Also ask the veteran to fully 
identify the VA physician(s) who told 
him in 2005 that his diabetes mellitus 
was related to pesticides he worked 
with while at Fort Hood.  In this 
regard, the veteran should be advised 
that even if he is unable to recall the 
name of the VA physician(s) he should 
provide the name of the medical 
facility where the physician(s) worked.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Take appropriate action to identify 
the pesticides the veteran allegedly 
used while working on "Project 
Transition" at Fort Hood from 
September 1972 to March 1973.  Any 
information in this regard should be 
associated with the claims file.  

3.  Schedule the veteran for a VA 
examination to determine the etiology 
of his Type II diabetes mellitus.  The 
examiner should render an opinion as to 
whether it is as least as likely as not 
(i.e., 50 percent or greater 
probability) that diabetes mellitus 
Type II is related to the veteran's 
military service, to include but not 
necessarily limited to any documented 
pesticide exposure.  The claims folder 
and a separate copy of this remand 
should be made available to and 
reviewed by the examiner prior to the 
examination.

4.  Thereafter, readjudicate the issue 
on appeal.  If the benefit sought is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



